Hirsohberg, J,.(dissenting):
I dissent from, the decision of the court in this Case as I think a, question was presented by the plaintiff’s evidence for submission to-the jury. The plaintiff was received by the defendant as a passen- • ger on one of its closed cars which was crowded' at the time, and which was coming to Brooklyn, but which was stopped in order to-enable him to get on at the corner of Richard and Myrtle avenues in Glendale. It was so crowded that he could only secure footing upon the step, and he stood there holding on by the car handle with both hands until, while running very fast,, the car, to use his language, “ gave a jump and throwed me off.” On cross-examination he said the car was going “ very fast—just like it always runs there; they run fast out there in the country, and this car was running along just like they all run — just about as fast, and I was hanging on there with my two hands on to this rail. I do not fémember anything about my hat slipping and my making a grab for my hat; I am sure no such thing happened. All at once the car gave a jump and then I fell off. I couldn’t state exactly whether it jumped upwards or jumped ahead, but I know I fell off ; after I fell the car stopped. It was still going as fast as it could. I didn’t say that it jumped, ahead. She didn’t jump sideways; she jumped up and down I suppose; kind of going like this (illustrating); something like a greyhound running.”
There was no evidence to the contrary and the nonsuit is based necessarily upon the theory that the common carrier who invites a passenger for hire to occupy a precarious position upon the' step *431owes him no duty of unusual or extra care, but may injure him without liability provided it is done by running in the usual way,, notwithstanding the existence of conditions which may be presumed to be unusual in the absence of proof that the defendant’s cars are always overcrowded, or that positions on their steps are always sold. The law should be otherwise, and should require such a passenger to-be carried with that degree of care which will make his position reasonably safe. A sudden lurch or jump of the car or a speed which makes it impossible for him to hang on constitutes some evidence of the lack of such care. I think the authorities are to that effect, and that while no negligence can be imputed to the plaintiff as matter of law it can neither be said as matter of law that the defendant discharged its full duty in taking the plaintiff’s fare and then throwing him off from his perilous perch. In affirming a judgment recovered under somewhat similar circumstances in McGrath v. Brooklyn, Queens Co. R. R. Co. (87 Hun, 310) the General Term in the first department said (p. 314): “ The evidence in the case justified the jury in finding that in consequence of the crowded condition of these cars the passengers were compelled to ride upon the 'steps, and that they had been accepted as passengers in such a condition of the cars, and that notwithstanding the dangerous position in which these passengers were undoubtedly placed, the cars were run at a high rate of speed and the deceased was thereby shaken offl”
In Hassen v. Nassau Electric R. R. Co. (34 App. Div. 71) this court held that a passenger who was permitted to ride upon the running board of a car, and who was thrown off by a sudden jerk, could recover; that it was not negligence per se to ride upon the running board, and that the jerk was sufficient evidence- of negligence under the circumstances. The court said (p. 74): “ The defendant had accepted the plaintiff for carriage, it collected his fare and knew the place he occupied upon the car. It was bound to know that the application of motive power in such manner as to cause the car to give a violent jerk was extremely hazardous, in view of the position of many of the passengers upon the car, and might result in injury. The jury were, therefore, authorized to say that it was a negligent act. (Dochtermann v. Brooklyn Heights R. R. Co., 32 App. Div. 13; Schuefer v. Union Ry. Co., 29 id. 261.) ”
*432The same principle was enforced by this court in Brainard v. Nassau Electric R. R. Co. (44 App. Div. 613), with the additional holding that, under the circumstances of this case, it is fair to assume that the passenger who is placed in a dangerous position is availing himself while there of such means as are provided for his security.
In Henderson v. Nassau Electric R. R. Co. (46 App. Div. 280) "this court expressly held that where the defendant accepted passengers standing upon the running board, it was chargeable with notice of the risks incident to their position, and that it was the duty of those occupied with the operation of the carato exercise great care to see that injury is not inflicted upon such passengers. To the same -effect is the earlier decision of this court in Wood v. Brooklyn City R. R. Co. (5 App. Div. 492).
In Lucas v. Metropolitan Street R. Co. (56 App. Div. 405) the Appellate Division in the first department has since gone still farther, and has laid down the salutary doctrine that a street railroad company which permits a passenger upon, one of its cars, who is unable to obtain a seat, to stand upon the front platform and there collects his fare, is obliged to exercise extraordinary care to transport him to his destination without injury.
'See, also, Sheeron v. Coney Island c6 Brooklyn R. R. Co. (78 App. Div. 476), where it was expressly held by this court that under similar conditions in effect to those herein presented the case should be submitted to the jury.
•In Ciarle v. Eighth Avenue Railroad Co. (36 N. Y. 135) the Court ■of Appeals held that while riding on the platform of a street car was prima facie evidence of negligence, the presumption was rebutted on showing the car and platform to be full of passengers, with no room for more; and that the conductor called for and received fares from such passengers. The court further held, as per the head note, that “ Such fact warrants the jury in finding that the plaintiff had been invited by those having charge of the car to ride in that place, and that ,an implied’ assurance had been given that it was a suitable and safe place to ride.” (See, also, Francisco w. Troy c& Lansingburgh R. R. Co., 88 Hun, 464; Miles v. King 18 App. Div. 41; Grotsch v. Steinway Ry. Co., 19 id. 130; Schaefer v. Union Ry. Co., 29 id. 261; Dochtermann v. Brooklyn Heights R. R. Co., 32 id. 13; Eberhardt v. Metropolitan Street R. Co., 69 *433id. 560; Ginna v. Second Avenue Railroad Co., 67 N. Y. 596; Nolan v. Brooklyn City & Newtown R. R. Co., 87 id. 63; Bartholomew v. N. Y. C. & H. R. R. R. Co., 102 id. 716; Graham v. Manhattan R. Co., 149 id. 336 ; Hastings v. Central Crosstown R. R. Co., 7 App. Div. 312; Dillon v. Forty-second Street R. Co., 28 id. 404.)
I am unable to find a case to the contrary. Of those cited on behalf of the respondent it may be said as was said by Judge Cullen in one of them, viz., Dochtermann v. Brooklyn Heights R. R. Co. (supra, at p. 15): “ Most of the cases cited by the respondent’s counsel are plainly distinguishable from the one before us. Hayes v. Forty-second St., etc., R. R. Co. (97 N. Y. 259); Paulson v. Brooklyn City R. R. Co. (13 Misc. Rep. 387), and Bradley v. Second Avenue R. R. Co. (90 Hun, 419), were all cases where the parties voluntarily and without necessity were standing on the platform. How, while it is not negligence per se to stand on the platform of a street car,, it is but fair and reasonable that the person so riding should assume the risk ordinarily incident to such a position from the jolts and jars of the moving car, the unevenness of the track and the turning of curves, and not increase the responsibility or liability of the carrier for his safety.” What was said by the learned jurist of the persons “ so riding ” must be deemed to refer to those alluded to by him in the sentence immediately preceding, viz., those who “ voluntarily and without necessity ” chose to ride upon the platform, for there was no obvious intent to overrule the class of cases from which I have made citation. Those who voluntarily and unnecessarily elect to ride in a dangerous place may very well be held to assume the risk incident to the position ; and its to them there is of course no assurance on the part of the carrier that the place is safe as was said by the Court of Appeals in the Clark Case (supra), and no duty enjoined by law of protecting them by the exercise of extraordinary care as was said by the Appellate Division in the first department in the Lucas Case (supra). But the doctrine of the many cases herein cited has not _yet been authoritatively overthrown to the effect that passengers who are forced or invited by the common carrier to occupy a position upon the platform,, the steps or the running board, may travel *434there upon the implied assurance that the car will be so run as to make it safe; that the duty exists upon the part of the carrier to-insure such safety so far as the exercise, of commensurate care will accomplish that result; and that a sudden jerk or jump or a rate of speed so great as to necessarily throw them from the car (Hassen v. Nassau Electric R. R. Co., supra) is of itself sufficient evidence of negligence under the circumstances. The court cannot take judicial notice, and there certainly was no proof, that the defendant’s cars are always overcrowded, and that the steps as well as the body of the cars are always sold to patrons. The overcrowding of the car -must, therefore, be regarded as unustial. The step was an unusually dangerous place for the defendant to place a passenger, and under the unbroken line of authorities that fact enjoined upon. it the exercise of very great care to render his transportation safe. It may be that the plaintiff’s injuries were slight,, but that fact does not affect his right to justice and to the enforcement óf the law."
None of the authorities mentioned in the prevailing opinion supports the doctrine that the common carrier of passengers for hire is exempted, from liability merely because the mischief was accomplished by a greyhound-like movement of the car. The plaintiff’s testimony that “ all at once the car gave a jump ” is a distinct assertion that the movement which threw him off was a sudden one, and in that particular different in character from the preceding movement, under which he had managed to maintain his footing. He gave undisputed evidence tending to establish that he was accepted as a passenger in a place where his safety depended upon his being carried at a rate of speed which would enable him to hang on to the means of safety furnished him, and that he was nevertheless carried / along without any relaxation of the usual fast rate until by a jump of the car which came all at once he was torn from his holding and thrown to the ground by reason only of the sudden jump of the car thus occasioned, and both in reason and by authority was. clearly entitled to submit his claim for compensation to the judgment of a jury.
nI, therefore, vote for reversal.
Woodward, J., concurred.
Judgment affirmed, with costs.